Exhibit 10.1
 
AMENDMENT TO
 CREDIT AND SECURITY AGREEMENT


 
THIS  AMENDMENT (the “Amendment”), dated November 30, 2009, is entered into by
and between MERRIMAC INDUSTRIES, INC., a Delaware corporation (“Company”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), acting through its Wells
Fargo Business Credit operating division.


RECITALS


Company and Wells Fargo are parties to a Credit and Security Agreement dated
September 29, 2008 (as amended from time to time, the “Credit Agreement”).
Capitalized terms used in these recitals have the meanings given to them in the
Credit Agreement unless otherwise specified.


The Company has requested that certain amendments be made to the Credit
Agreement, which Wells Fargo is willing to make pursuant to the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:


 
 
1.
Section 5.2((b) is hereby amended to read as follows:

 
(b)           Minimum Net Income.  Company shall achieve for each period
described below, Net Income (net of any impairment adjustments, write-downs and
non-cash items) of not less than the amount set forth for each such period:
 


Period
 
Minimum Net Income
           
October 4, 2009 through January 2, 2010
  $ 338,000.00  
January 3, 2010 through April 3, 2010
  $ 282,000.00  
January 3, 2010 through July 3, 2010
  $ 800,000.00  
January 3, 2010 through October 2, 2010
  $ 1,308,000.00  
January 3, 2010 through January 1, 2011
  $ 1,967,000.00  

 

--------------------------------------------------------------------------------


 
2.  Section 5.2(g) is hereby amended to read as follows:
 
(g)           Capital Expenditures.  Company shall not incur or contract to
incur Capital Expenditures of more than $1,000,000.00 in the aggregate during
Company’s fiscal year ending January 2, 2010, and for each subsequent year end.
 
           3.           No Other Changes. Except as explicitly amended by this
Amendment, all of the terms and conditions of the Credit Agreement shall remain
in full force and effect and shall apply to any advance or letter of credit
thereunder.


 4.           Amendment Fee. The Company shall pay Wells Fargo as of the date
hereof a fully earned, non-refundable fee in the amount of $5,000.00 in
consideration of Wells Fargo’s execution and delivery of this Amendment.


5.           Conditions Precedent. This Amendment shall be effective when Wells
Fargo shall have received an executed original hereof, together with each of the
following, each in substance and form acceptable to Wells Fargo in its sole
discretion:


(a)           A Certificate of Authority (Amendments) of the Company certifying
as to (i) the resolutions of the board of directors of the Company approving the
execution and delivery of this Amendment, (ii) the fact that the articles of
incorporation and bylaws of the Company, which were certified and delivered to
Wells Fargo pursuant to the Certificate of Authority of the Company’s secretary
dated September 29, 2008 continue in full force and effect and have not been
amended or otherwise modified except as set forth in the Certificate to be
delivered, and (iii) certifying the sample signatures of each of the officers
and agents of the Company authorized to execute and deliver this Amendment and
all other documents, agreements and certificates on behalf of the Company.


(b)           Payment of the fee described in Paragraph 4.


(c)           Such other matters as Wells Fargo may require.


6.           Representations and Warranties. The Company hereby represents and
warrants to Wells Fargo as follows:


(a)           The Company has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Amendment and all such other
agreements and instruments has been duly executed and delivered by the Company
and constitute the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms.
 
-2-

--------------------------------------------------------------------------------




(b)           The execution, delivery and performance by the Company of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Company, or the articles
of incorporation or by-laws of the Company, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which the Company is a party or by which
it or its properties may be bound or affected.


(c)           All of the representations and warranties contained in Article V
of the Credit Agreement are correct on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.


7.           References.  All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.


8.           Release. The Company hereby absolutely and unconditionally releases
and forever discharges Wells Fargo, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Company has had, now has or has
made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.


9.           Costs and Expenses. The Company hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse Wells Fargo on demand for all
costs and expenses incurred by Wells Fargo in connection with the Loan
Documents, including without limitation all reasonable fees and disbursements of
legal counsel. Without limiting the generality of the foregoing, the Company
specifically agrees to pay all fees and disbursements of counsel to Wells Fargo
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. The Company
hereby agrees that Wells Fargo may, at any time or from time to time in its sole
discretion and without further authorization by the Company, make a loan to the
Company under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses and the fee
required under Paragraph 4 of this Amendment.
 
-3-

--------------------------------------------------------------------------------




10.           Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 


WELLS FARGO BANK,
  NATIONAL ASSOCIATION
    MERRIMAC INDUSTRIES, INC.                 By
/s/ Sabato Mutone, VP
    By
/s/ J. Robert Patterson
   
SABATO MUTONE
     
J. ROBERT PATTERSON
   
Its Vice President
     
Its Chief Financial Officer
 

 
-4-

--------------------------------------------------------------------------------

